 In the Matter Of KIRKHAM ENGINEERING AND MANUFACTURING CORPO-RATIONandLOCAL 661 AIRCRAFT, UNITED AUTOMOBILE WORKERS OFAMERICA, C. I. O.Case No. C-1441.=Decided January 2, 1940Aircraftand Engine PartsManufacturing Industry-Settlement:stipulationproviding for compliancewith Act, includingbackpay-Order:entered onstipulation.Mr. Will Maslow,for the Board.Liebman, Robbins, Pressman c Leider,of New York City, for theUnion.Bainton,McNaughton c6 Douglas,of New York City, for the re-spondent.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 661 Aircraft,United Automobile Workers of America, C. I. 0., herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Second Region (New York City),issued its complaint on October 4, 1939, against Kirkham EngineeringandManufacturing Corporation, Farmingdale, New York, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were duly servedupon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that since April 1939, the respondent, by persuadingand warning its employees to refrain from becomingor remainingmembers of the Union, by threatening its employees with dischargeand other reprisals if they became or remained members of the Union,by engaging in surveillance of the Union's activities and meetings, by19 N. L.R. B., No. 2.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDendeavoring to initiate,form, and sponsor a labor organization among-its employees;and by other acts, interfered with, restrained,and co-erced its employees in the exercise of the rights guaranteed in Section.7 of the Act, and(2) that on April 14, 1939, the respondent dis-charged George Seitz, Fritz Kroger, and Charles Froberg because theyjoined and assisted the Union and engaged in concerted activities,with other employees of the respondent for the purposes of collective.bargaining and other mutual aid and protection.On November 8, 1939, the respondent,the Union,and counsel forthe Board,entered into an agreement,and on November 21, 1939, a.supplemental agreement,in settlement of the case.The agreement,of settlement and the supplemental agreement of settlement provideas follows :AGREEMENT OF SETTLEMENTAgreement made this 8th day of November,1939,by and amongthe following parties :Kirkham Engineering and Manufacturing Corporation,(here-inafter referred to as the employer).Will Maslow, Attorney,National Labor Relations Board.Local 661 Aircraft,United Automobile Workers of America,.C. I. 0., (hereinafter referred to as the Union).Whereas a second amended charge in the above-captioned pro-ceeding was duly filed by the Union with the National Labor Re-lations Board,(hereinafter referred to as the Board),on July6, 1939, andWhereas a complaint in the above-captioned proceeding wasduly issued and served by the Board on August 22,1939, andWhereas the parties desire to dispose of the issues created bysaid complaint without the necessity of further proceedings,Now, therefore,it is agreed by all of the undersigned parties :1.The parties hereby waive their rights to the filing of answers,to further proceedings before the Board, and to the making of.findings of fact and conclusions of law by the Board.2.The parties hereby agree to the issuance by the Board, with-out further notice or proceedings,of an order,a copy of which isannexed hereto as Schedule A and made part hereof,which ordershall have the same force and effect as if made after full hearing,presentation of evidence and the making of findings of fact andconclusions of law thereon.3.The parties hereby consent to the-entry by an appropriateUnited States Circuit Court of Appeals, without notice of theapplication therefor,of an enforcement order embodying theterms of the Board order set forth in Schedule A. KIRKHAM- ENGINEERING AND MANUFACTURING CORPORATION 114.Neither the-execution of this Agreement, nor the order ofthe Board, nor the order of the United States Circuit Court ofAppeals, shall be considered an admission or an adjudication thatKirkham Engineering and Manufacturing Corporation has vio-lated the National Labor Relations Act, or any other law of theland.5.This Agreement of Settlement and all pleadings in this pro-ceeding shall be filed with the Chief Trial Examiner. of the BoardatWashington, D. C., and when so filed, shall become a part ofthe record in the above-captioned proceeding.6.The employer admits, for the purpose of this proceedingalone, that it is engaged in commerce within the meaning of Sec-tion 2, subdivisions (6) and (7) of the National Labor Rela-tions Act, and likewise admits as fact the allegations in ScheduleB, annexed hereto and made a part hereof.7.This Agreement shall not go into effect unless and until ithas received the approval of the Board.8.The entire Agreement of Settlement is contained within theterms of this instrument and there is no understanding of anykind which varies, alters or adds to the terms of this Agreementof Settlement.SCHEDULE AThe respondent, Kirkham Engineering and ManufacturingCorporation, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner discouraging membership in Local 661Aircraft, United Automobile Workers of America, C. I. 0., orany other labor organization, by discrimination against em-ployees with regard to hire, tenure, or any condition or incidentof employment;(b)Urging, persuading and warning its employees not tobecome or remain members of Local 661 Aircraft, United Auto-mobile Workers of America, C. I. 0., or any other labor organi-zation of their own choosing;(c) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to bargain collectively through representa)tides of their ownchoosing, and engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.2.Take the following affirmative action which will effectuatethe policies of the Act :(a)Pay to George Seitz the sum of Fifty-six ($56.00) Dollars,to Charles Froberg the sum of One hundred and twelve ($112.00) 12DECISIONS OF NATIONALLABOR RELATIONS BOARDDollars, and to Fritz Kroger the sum of Three hundred andsixty-four($364.00)Dollars;(b) Immediately post copies of the following notice in con-spicuous places in its plant at Farmingdale,New York, andmaintain such notices for a period of 30 consecutive days :"NOTICE TO OUR EMPLOYEES"The National Labor Relations Board having instituted a pro-ceeding against Kirkham Engineering and Manufacturing Cor-poration upon the complaint of Local 661,Aircraft,United Auto-.mobile Workers of America, C.I.0., and Kirkham Engineeringand Manufacturing Corporation being desirous of settling saidproceeding and in the interest of harmonious relationshipwith its employees,although it expressly denies that it has com-mitted any violation of the National Labor Relations Act,announces :"1.That Kirkham Engineering and Manufacturing Corpora-tion recognizes the right of its employees to self-organization,to form, join or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargain-ing or other mutual aid or protection as guaranteed in Section 7of the National Labor Relations Act."2.That Kirkham Engineering and Manufacturing Corpora-tion will not in any manner interfere with, restrain or coerce itsemployees in the exercise of the above rights."(c)Notify in writing the Regional Director of the Board forthe Second Region, within 10 days of the receipt of a copy ofthis order,setting forth in detail the steps the respondent hastaken to comply with the foregoing requirements.SCHEDULE BSTIPULATION AND COMMERCE1.Kirkham Engineering and Manufacturing Corporation,hereinafter referred to as the respondent,is and has been sinceNovember 14, 1932, a corporation duly organized under andexisting by virtue of the laws of the State of New York, havingits principal office and place of business at Farmingdale,Countyof Nassau,State of New York.2.Respondent is engaged in the manufacture,distribution andsale of aircraft,engine parts and related products. KIRKHAM ENGINEERING AND MANUFACTURING CORPORATION 133.The principal raw materials purchased for use by the re-spondent in the manufacture of the products described above inparagraph Q are aluminum,alloys and steel. .4.During the first half of the year 1939, which is a repre-sentative period in respondent's business,approximately$40,000or 80 per cent.of the total raw materials purchased in said periodby the respondent were shipped to the respondent's plant inFarmingdale,New York, from points outside the State of NewYork.5.During the first half of the year 1939, which is a repre-sentative period in respondent's business,90 per cent.by valueof the total finished products manufactured and sold by respond-ent were delivered to manufacturers within the State of NewYork but for eventual use outside the State of New York.6.Respondent is engaged in commerce within the meaning ofSection 2,subdivisions(6) and(7) of the National Labor Rela-tions Act.SUPPLEMENTAL AGREEMENT OF SErrLEMENTIt is hereby stipulated and agreed by and among the followingparties that the agreement of settlement in the above captionedproceeding,made the 8th day of November 1939, shall be andhereby is corrected as follows :1.By striking paragraph 4 of the agreement of settlement andsubstituting in its place the following paragraph,likewise to beknown as paragraph 4:"Neither.the execution of this Agreement,nor the order of theBoard, nor the order of the United States Circuit Court ofAppeals, shall be considered an admission that Kirkham Engi-neering and Manufacturing Corporation has violated the Na-tional Labor Relations Act, or any other law of the land."II.By striking paragraph 5 of Schedule B and substitutingin its place the following paragraph, which shall likewise beknown as paragraph 5:"During the first half of the year 1939, which is a representa-tive period in respondent's business,$333,421.00, or about 90 percent. by value of the total finished products manufactured andsold by respondent were delivered to manufacturers within theState of New York but for eventual use outside the State ofNew York."On December 9, 1939, the Board issued its order approving theagreement of settlement and the supplemental agreement.of settle-ment, making them part of the record,and transferring the proceed-ing to the Board for the purpose of a decision and order by the Board. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above agreement of settlement arid the supplementalagreement of settlement, and the entire record in the -case, the Boardmakes the following :FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENT-Kirkham Engineering and Manufacturing Corporation, a NewYork corporation, has its principal office and place of business atFarmingdale, New York, where it is engaged in the manufacture, dis-tribution, and sale of aircraft, engine parts, and related products.During the first half of 1939, the respondent purchased raw materialsvalued at approximately $50,000, approximately 80 per cent of which,amounting to $40,000 in value, were shipped to the respondent's plantfrom points outside the State of New York.During the first halfof 1939, approximately 90 per cent of the products manufactured andsold by the respondent were delivered to manufacturers within theState of New York for eventual delivery- outside the State of NewYork.The respondent admits that it is engaged in commerce withinthe meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, agreement of settle-ment, and supplemental agreement of settlement, and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Kirkham Engineering andManufacturing Corporation, Farmingdale, New York, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner discouraging membership in Local 661 Aircraft,United Automobile Workers of America, C. I. 0., or any other labororganization, by discrimination against employees with regard tohire, tenure, or any condition or incident of employment;(b)Urging, persuading and warning its employees not to becomeor remain members of Local 661 Aircraft, United Automobile Workersof America, C. I. 0., or any other labor organization of their ownchoosing;(c) In any manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to bargaincollectively through representatives of their own choosing, and engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection. KIRKHAM ENGINEERING AND MANUFACTURING CORPORATION 152.Take the following affirmative action which will effectuate thepolicies ofthe Act:(a)Pay to George Seitz the sum of Fifty-six ($56.00) Dollars, toCharles Froberg the sum of One hundred and twelve ($112.00) Dol-lars, and to Frifz Kroger the sum of Three hundred and sixty-four($364.00)Dollars;(b) Immediately post.copies of the following notice in conspicuousplaces in its plant at Farmingdale, New York, and maintain suchnotices for a period of 30 consecutive days :NOTICE TO OUR EMPLOYEESThe National LaborRelationsBoard having instituted a pro-ceeding against Kirkham Engineering and Manufacturing Cor-poration upon the complaint of Local 661, Aircraft, UnitedAutomobile Workers of America, C. I. 0., and Kirkham Engi-neering andManufacturing Corporation being desirous ofsettling said proceeding and in the interest of harmonious rela-tionship with its employees, although it expressly denies that ithas committed any violation of the National Labor Relations Act,announces :1.That Kirkham Engineering and Manufacturing Corporationrecognizesthe right of its employees to self-organization to form,join or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act..2.That Kirkham Engineering and Manufacturing Corpora-tion will not in any manner interfere with, restrain or coerce itsemployees in the exercise of the above rights.(c)Notify. in writing the Regional Director of the Board for theSecond Region, within 10 days of the receipt of a copy of this order,setting forth in detail the steps the respondent has taken to complywith the foregoing requirements.